DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al (US Patent Application Publication 2015/0326473), and further in view of Saltsidis et al (US Patent Application Publication 2017/0149632). Hereinafter Dunbar and Saltsidis.

Regarding claim 1, Dunbar discloses a method for service function chaining in a network, the method comprising: 
	defining, for a flow of network packets sent from a source node to a destination node (the service function chain is generated by SC-PCE (service chain path compute engine) to provide service function information, paragraph [0033]; the SC-PCE defines the flow and generates the service function chain), a chain of network service functions to be traversed by the flow (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information includes the information for transmitting the packet flow from the source node to the destination node), wherein each of the network service functions is attached or connected to a programmable switch (network node, Fig. 4), of a plurality of programmable switches (network nodes, Fig. 4), capable of operating as a packet forwarding element (the service function module in the network node is implemented by processor for implementing various embodiments for routing and forwarding data packets, paragraphs [0034], [0036]), and 
	generating a chain establishment packet (the service function chain is generated by SC-PCE to provide service function information, paragraph [0033]; the SC-PCE defines the flow and generates the service function chain) that contains network identifier information the network service functions and that is configured as a regular network packet to be delivered to the destination node along a network path that includes the programmable switches to which the network service functions are attached or connected (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information includes the information for transmitting the packet flow from the source node to the destination node, where the service function path information includes network identifier information), 
wherein each of the programmable switches, upon receipt of the chain establishment packet and based on the network identifier information about the network service functions contained in the chain establishment packet, performs installation of packet forwarding rules for the flow together with network address and port translation operations (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path entry includes a service chain ID field that identifies a service associated with a service function path, an ingress port ID field that identifies an ingress port for the service function path, an ingress tunnel header field that includes a header for a tunnel that is attached to the ingress port, an egress port ID field that identifies an egress port for the service function path, an egress tunnel header field that includes a header for a tunnel that is attached to the egress port, and a local service functions field that identifies one or more local service function for the service function path, paragraphs [0042], [0052]; the service function path entry is generated and stored (i.e. installed) for the packet forwarding policy). 
However, Dunbar does not explicitly disclose “defining a chain of selected network service functions;” “wherein each of the selected network service functions is attached or connected to a programmable switch;” “generating a chain establishment packet about the selected network service functions and that is configured as a regular network packet to be delivered to the destination node along a network path that includes the programmable switches to which the selected network service function;” “each of the programmable switches, upon receipt of the chain establishment packet and based on the network identifier information about the selected network service functions contained in the chain establishment packet, performs installation of packet forwarding rules” and “selects, on behalf of the respective attached or connected network service function, socket parameters to be used by the network service function for processing the flow.”
Saltsidis discloses ““defining a chain of selected network service functions;” “wherein each of the selected network service functions is attached or connected to a programmable switch;” “generating a chain establishment packet about the selected network service functions and that is configured as a regular network packet to be delivered to the destination node along a network path that includes the programmable switches to which the selected network service function;” “each of the programmable switches, upon receipt of the chain establishment packet and based on the network identifier information about the selected network service functions contained in the chain establishment packet, performs installation of packet forwarding rules” the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 2, Dunbar and Saltsidis the method according to claim 1, Dunbar discloses wherein the chain establishment packet is generated either by the source node or by an on-path proxy (the service function chain is generated by SC-PCE to provide service function information, paragraph [0033]; the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information is generated by nodes along the path (i.e. on-path proxy)). 

Regarding claim 3, Dunbar and Saltsidis the method according to claim 1, Dunbar discloses wherein the chain establishment packet is configured to contain a list that includes network service function identifiers of the selected network service functions and an address of the destination node as a last entry of the list (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information includes a list of service function nodes and the identifiers of the network nodes along the service function path). 

Regarding claim 4, Dunbar and Saltsidis the method according to claim 1, Dunbar discloses wherein the chain establishment packet is configured to use indirection functions that map a network service function address to an address of the respective programmable switch to which the network service function is attached or connected (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, and the network node maps a tunnel, a port, and/or one or more data packet attributes to a service chain ID for routing data packets, to provide service function path routing, and to implement service functions on data packets, paragraphs [0027], [0038], [0052]). 

Regarding claim 5, Dunbar and Saltsidis the method according to claim 1, Dunbar discloses wherein the chain establishment packet is configured to include an additional identification element of the respective programmable switches (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information includes additional information such as the network node identifiers along the service function path). 

Regarding claim 6, Dunbar and Saltsidis the method according to claim 1, Dunbar discloses comprising: 
receiving, by one of the programmable switches, the chain establishment packet (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]), 
reading from the chain establishment packet a network identifier of the next network service function in the chain of network service functions (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information includes network identifier information), and 
steering the flow towards the next network service function by installing appropriate packet forwarding rules for the flow (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path entry is generated and stored for steering the packet according the packet forwarding policy). 
However, Dunbar does not explicitly disclose “reading from the chain establishment packet a network identifier of the next network service function in the chain of selected network service functions.”
Saltsidis discloses the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]).
Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 7, Dunbar and Saltsidis the method according to claim 1, but Dunbar does not explicitly disclose comprising: 
by one of the network service functions that, when processing the network packets of the flow, modifies the network packets' headers, executing a network identifier selection delegation operation that is configured to delegate to the programmable switch to which the network service function is attached or connected a task of defining a delegation network address or port number the network service function will use when sending network packets in response to the reception of network packets of the flow. 
Saltsidis discloses the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Since Dunbar discloses the service function path information used to generate service function path entry, where the data packets received are forwarded to network node based on packet headers or tunnel headers from the service function path entries (paragraphs [0040] – [0041]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 8, Dunbar and Saltsidis the method according to claim 7, but Dunbar does not explicitly disclose further comprising: 
by one of the programmable switches, generating either a delegation source address or port number or a delegation destination address or port number and, for the purpose of enabling 
Saltsidis discloses the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Since Dunbar discloses the service function path information used to generate service function path entry, where the data packets received are forwarded to network node based on packet headers or tunnel headers from the service function path entries (paragraphs [0040] – [0041]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dunbar and Saltsidis Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 9, Dunbar and Saltsidis the method according to claim 7, but Dunbar does not explicitly disclose comprising: 
pre-configuring one of the programmable switches with a pool of reserved addresses or port numbers the respective network service function does not assign in any other case, and 
by one of the programmable switches, selecting a delegation network address or port number from the pool of reserved addresses or port numbers. 
Saltsidis discloses the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Since Dunbar discloses the service function path information used to generate service function path entry, where the data packets received are forwarded to network node based on packet headers or tunnel headers from the service function path entries (paragraphs [0040] – [0041]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 10, Dunbar discloses a network switch (network element), comprising: 
network interfaces (network element includes transceiver units, paragraph [0034]) configured to receive and transmit packets of a network flow (the transceiver units transmit and receive data via the ports that are coupled to the transceiver units, paragraph [0034]), 
network service function interfaces (network element includes service function module, paragraphs [0034], [0036]) configured to communicate with one or more attached or connected network service functions (the service function module is implemented by processor for implementing various embodiments for routing and forwarding data packets, paragraphs [0034], [0036]), and 
the network element includes a processor, where the processor is in communication with the ports, transceiver units and memory, paragraphs [0034], [0035]), the service chain processing circuitry configured to: 
read, from a chain establishment packet that is received via a network interface of the network interfaces (the service function chain is generated by SC-PCE (service chain path compute engine) to provide service function information, paragraph [0033]), network identifier information about network service functions of a chain of network service functions for the network flow (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information includes network identifier information), and 
perform, based on the network identifier information about the network service functions contained in the chain establishment packet, installation of packet forwarding rules for the flow together with network address and port translation operations (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path entry includes a service chain ID field that identifies a service associated with a service function path, an ingress port ID field that identifies an ingress port for the service function path, an ingress tunnel header field that includes a header for a tunnel that is attached to the ingress port, an egress port ID field that identifies an egress port for the service function path, an egress tunnel header field that includes a header for a tunnel that is attached to the egress port, and a local service functions field that identifies one or more local service function for the service function path, paragraphs [0042], [0052]; the service function path entry is generated and stored (i.e. installed) for the packet forwarding policy). 
However, Dunbar does not explicitly disclose “read network identifier information selected for the network flow” and “perform installation of packet forwarding rules based on the network identifier information about the selected network service functions contained in the chain establishment packet.”
Saltsidis discloses “read network identifier information selected for the network flow” and “perform installation of packet forwarding rules based on the network identifier information about the selected network service functions contained in the chain establishment packet” as the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dunbar and Saltsidis before him or her, to Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 11, Dunbar and Saltsidis the network switch according to claim 10, Dunbar discloses wherein the service chain processing circuitry is configured to: 
generate, on behalf of a respective attached or connected network service function of the network service functions, parameters to be used by the network service function for processing the network flow (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path entry includes a service chain ID field that identifies a service associated with a service function path, an ingress port ID field that identifies an ingress port for the service function path, an ingress tunnel header field that includes a header for a tunnel that is attached to the ingress port, an egress port ID field that identifies an egress port for the service function path, an egress tunnel header field that includes a header for a tunnel that is attached to the egress port, and a local service functions field that identifies one or more local service function for the service function path, paragraphs [0042], [0052]; the service function path entry is generated and stored (i.e. installed) for the packet forwarding policy). 
However, Dunbar does not explicitly disclose “select socket parameters to be used by the network service function.”
Saltsidis discloses the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 12, Dunbar and Saltsidis the network switch according to claim 10, Dunbar discloses wherein the service chain processing circuitry is configured to: 
read from the chain establishment packet a network identifier of a next network service function in the chain of network service functions (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path information includes network identifier information), and 
steer the network flow towards the next network service function by installing appropriate packet forwarding rules for the network flow (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, paragraphs [0027], [0052]; the service function path entry is generated and stored for steering the packet according the packet forwarding policy). 
However, Dunbar does not explicitly disclose “read from the chain establishment packet a network identifier of the next network service function in the chain of selected network service functions.”
Saltsidis discloses the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 13, Dunbar and Saltsidis the network switch according to claim 10, but Dunbar does not explicitly disclose wherein the service chain processing circuitry is configured to: 
determine that a network service function of the network service functions, when processing network packets of the network flow, modifies the network packets’ headers, 
execute a network identifier selection delegation operation with the network service function, and 

Saltsidis discloses the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Since Dunbar discloses the service function path information used to generate service function path entry, where the data packets received are forwarded to network node based on packet headers or tunnel headers from the service function path entries (paragraphs [0040] – [0041]), it would have been obvious to one of ordinary skill in the art Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 14, Dunbar and Saltsidis the network switch according to claim 13, but Dunbar does not explicitly disclose wherein the service chain processing circuitry is configured to: 
use the generated delegation source address or port number of delegation destination address or port number for identifying and/or reclassifying packets received from the network service function as belonging to a particular network flow. 
Saltsidis discloses the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Since Dunbar discloses the service function path information used to generate service function path entry, where the data packets received are forwarded to network node based on packet headers or tunnel headers from the service function path entries (paragraphs [0040] – [0041]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Regarding claim 15, Dunbar discloses a network addressable apparatus hosting a network service function (network element), the apparatus comprising: 
a hardware component on which the network service function is executed (the network element includes ports, a processor, transceiver units, and memory that comprises service function module, where the processor is implemented by hardware and software, paragraphs [0034], [0035]; the processor is the hardware component that executes the service function module), 
the network element includes ports, a processor, transceiver units, and memory that comprises service function module, where the processor is implemented by hardware and software, paragraphs [0034], [0035]; the processor executes the software instructions stored in the memory for executing instructions to process the information communicated with the ports and transceiver units), and 
a network function program running on the operating system that is configured to provide the network function’s operations (the network element includes ports, a processor, transceiver units, and memory that comprises service function module, where the processor is implemented by hardware and software, paragraphs [0034], [0035]; the processor executes the software instructions stored in the memory for implementing the service function module), wherein the network function program is configured: 
to receive and employ a port number by a delegated switch to which the network service function is attached are connected, instead of using a port number selected autonomously by the operating system (the network node receives service function path information that identifies a service function path to generate service function path entries, steering policies, and/or local forwarding policies, where the service function path information includes service chain identifier, list of SFF (service function forwarder) network nodes or SFF network node identifiers along a service function path, a list of service functions attached to each of the SFF network nodes, and an ingress node for the service function path, and where the service function path entry includes a service chain ID field that identifies a service associated with a service function path, an ingress port ID field that identifies an ingress port for the service function path, an ingress tunnel header field that includes a header for a tunnel that is attached to the ingress port, an egress port ID field that identifies an egress port for the service function path, an egress tunnel header field that includes a header for a tunnel that is attached to the egress port, and a local service functions field that identifies one or more local service function for the service function path, paragraphs [0027], [0042], [0052]; the network node receives the service function path and generates (i.e. employ) the service function path entry that includes port numbers delegated by the network node along the service function path (i.e. not using a port number selected automatically by the operating system)).
However, Dunbar does not explicitly disclose “query the operating system to provide a socket for a new network flow,” and “receive and employ a socket for the new network flow that is provided with a port number selected by a delegated switch to which the network service function is attached are connected, instead of using a port number selected autonomously by the operating system.”
Saltsidis discloses “query the operating system to provide a socket for a new network flow,” and “receive and employ a socket for the new network flow that is provided with a port number selected by a delegated switch to which the network service function is attached are connected, instead of using a port number selected autonomously by the operating system” as the traffic classifier encapsulates a received frame with an RFM header, superseding the original frame header information, and introduces a new header and potentially additional fields (e.g., TLVs) providing the proper information that would enable forwarding the frame to the location of the appliances providing the services to be visited, such as a MAC, a VID, or other tag may be utilized to identify each appliance, where the identifier is associated with a port (physical or virtual) of a service (paragraphs [0076] – [0078]); the network device selects a chain of one or more service for the frame to be processed, encapsulates the frame with reflected frame message (RFM) header, and sends the encapsulated frame according to the destination information (paragraphs [0091] – [0095]); where the network device determines that the RFM header of the received encapsulated frame includes an ordered list of sequential destination information associated with a chain of one or more serviced, and the network device updates and stores RFM header with source information associated with the serving processing entity (paragraph [0100]). A network device is identified by its media access control (MAC) address, Internet protocol (IP) address/subnet, network sockets/ports, and/or upper OSI layer identifiers (paragraph [0051]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dunbar and Saltsidis before him or her, to incorporate the selection of the chain service for the frame as taught by Saltsidis, to improve the network node of Dunbar for identifying the service function path of the selected chain of service. The motivation for doing so would have been to provide efficient mechanism to support service chaining (paragraph [0012] of Saltsidis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dan-Chyi KANG – when the software instructions are sent from first system to the second system and executed by the second system they cause the second system to receive a request for a service, create a new or invoke an existing software or virtual 
ZHANG et al – receiving a sequence of packets of a data flow traversing the in-line service chain, applying a hash function to the sequence of packets of the data flow to generate a set of hash values for the sequence of packets, and sending the set of hash values and a set of timestamps for the sequence of packets to the controller to determine delay and loss across a service of the in-line service chain
MENON et al – the routers detect the routing change based on the change in source NAT status using a special link monitoring protocol when a stateful routing session is moved from an existing routing path to a new routing path, and the session metadata is included in at least the first packet forwarded following detection of the change in source NAT status so that the stateful routing session can continue without interruption upon detecting the change in source NAT status
SUBRAMANIAN et al – the network device also comprises a forwarding unit coupled to the control unit and configured to receive a packet of a packet flow from a first service node that has applied the first service to the packet, wherein the forwarding unit is configured to send, based at least on the ordered list of services, the packet to a second service node that applies the second service 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
                                                                                                                                                                                                    /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468